






{01399017}    8




{01399017}    
AGREEMENT AND GENERAL RELEASE


The Federal Home Loan Bank of Pittsburgh (“Bank” or “Employer”) and Craig C.
Howie, Employee's heirs, executors, administrators, successors, and assigns
(collectively, referred to throughout this Agreement as “Employee”), agree that:


1.Last Day of Employment. Employee's last day of employment with the Bank is
December 31, 2012.


2.Consideration. In consideration for signing this Agreement and General
Release, and complying with its terms, the Bank agrees:


a.to pay to Employee the amount equivalent to fifty-two (52) weeks of Employee's
current base salary. The total gross amount of salary continuation payments
shall equal and not exceed two hundred sixty-seven thousand thirty-seven dollars
($267,037). The salary continuation payments shall be made in semi-monthly
installments with the first payment due on January 15, 2013. Such amounts shall
be subject to tax withholdings required by federal, state, and/or local laws;


b.to continue to pay the employer's portion, to the same extent that the Bank
pays the employer's portion for its active employees, of the premiums for
Employee's (and Employee's eligible dependents) continuing participation in the
Bank's group medical insurance program (in accordance with Employee's existing
coverage elections) through the fifty-two week salary continuation period. It is
expressly agreed that the period during which the Bank shall continue making
medical insurance premium contributions under this Section 2.b. shall run
concurrently with the 18-month medical insurance continuation period offered by
the Bank. The Employee shall contribute the employee's portion of the premiums
for participation in the Bank's medical insurance program and such amounts shall
be deducted from the semi-monthly salary continuation payments referenced above;


c.that any 2012 accrued and unused vacation days through December 31, 2012 shall
be paid to Employee on January 15, 2013;


d.to provide 12 months of executive outplacement assistance (beginning January,
2013) with Drake Beam Morin, 600 Grant Street, Suite 1282, Pittsburgh, PA 15219;


e.to send prospective employers a copy of the letter set forth as Exhibit “A”
upon the written request of Employee; and


f.to provide payments under the 2012 Executive Officer Incentive Compensation
Plan (“Incentive Plan”) and the 2012 Transition Incentive Compensation Plan.
Employee shall be eligible to receive payment of a 2012 Incentive Award,
including both the Current




--------------------------------------------------------------------------------




Incentive Award and the corresponding Deferred Incentive Award installments (as
those terms are defined in the Incentive Plan) and a 2012 Transition Incentive
Award provided that: (a) the Board declares 2012 Incentive Awards and Transition
Awards for the Bank's then active executive officers following the completion of
the 2012 Plan Year performance period on December 31, 2012 and (b) the Federal
Housing Finance Agency (“Finance Agency”) does not object to the payment of such
2012 Incentive and Transition Awards. Payment of the 2012 Current Incentive
Award portion and payments of the corresponding Deferred Incentive Award
installments will be made at the same time and on the same basis (including,
without limitation, that the Bank performance criteria applicable to payment of
Deferred Incentive Award installments are met) as payments are made to the
Bank's then active executive officers. Payment of the 2012 Transition Incentive
Award will be made at the same time as the Bank makes such award payments (if
any) to the Bank's then active executive officers. Any 2012 Incentive Award
(including both the Current Incentive Award and Deferred Incentive Award) or
2012 Transition Award amounts referenced hereunder shall not be included in the
calculation of Employee's retirement benefit under the non-qualified
Supplemental Executive Retirement Plan (“SERP”).


The Bank's obligation to make any and all the payments set forth in this Section
2 shall be subject to the Finance Agency's non-objection.


3.No Consideration Absent Execution of this Agreement. Employee understands and
agrees that Employee would not receive the monies and/or benefits specified in
Section 2 above, except for Employee's execution of this Agreement and General
Release and the fulfillment of the promises contained herein. This Agreement and
General Release shall not affect Employee's rights to any qualified or
non-qualified retirement or thrift plan benefits vested through the date of
employment termination, December 31, 2012. The terms of such qualified and
non-qualified retirement and thrift plans and the elections made thereunder
shall govern payments under those plans. Except as set forth in this Agreement
and General Release, no other payments or benefits shall be provided by the Bank
to Employee following Employee's termination of employment, including, without
limitation, payments or benefits under the Executive Officer Severance Agreement
previously executed between the Bank and Employee.


4.No Obligation to Seek Employment; Death Prior to Payment in Full. Employee
shall not be required to seek other employment, nor shall any payment made under
this Agreement and General Release be reduced by any compensation received from
other employment (excluding compensation arising from re-hire of Employee by the
Bank). If Employee shall die while any amounts remain payable to him under this
Agreement and General Release, all such amounts shall remain payable in
accordance with the terms of this Agreement and General Release.


5.General Release of Claims. Employee knowingly and voluntarily releases and
forever discharges the Bank, its divisions, predecessors, insurers, successors
and assigns, and their current and former employees, attorneys, officers,
directors, and agents thereof, both individually and in their business
capacities, and their employee benefit plans and programs and their
administrators and fiduciaries (collectively, referred to throughout the
remainder of this Agreement and General Release as “Releasees”), of and from any
and all claims, known and unknown, asserted or unasserted, which the Employee
has or may have against Releasees as of the date of execution of this Agreement
and General Release, including, but not limited to, as applicable, any alleged
violation of:


▪
Title VII of the Civil Rights Act of 1964;



▪
Sections 1981 through 1988 of Title 42 of the United States Code;





--------------------------------------------------------------------------------






▪
The Employee Retirement Income Security Act of 1974 (“ERISA”) (except for any
vested benefits under any tax qualified benefit plan);



▪
The Immigration Reform and Control Act;



▪
The Americans with Disabilities Act of 1990 as amended;



▪
The Age Discrimination in Employment Act of 1967 (“ADEA”), as amended;



▪
The Worker Adjustment and Retraining Notification Act;



▪
The Fair Credit Reporting Act;



▪
The Family and Medical Leave Act, as amended;



▪
Pennsylvania Wage Payment and Collection Law;



▪
The Pennsylvania Human Relations Act as amended;



▪
Any other applicable federal, state, or local law, rule, regulation, or
ordinance;



▪
Any public policy, contract, tort, or common law; or



▪
Any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.



If any claim is not subject to release, to the extent permitted by law, Employee
waives any right or ability to be a class or collective action representative or
to otherwise participate in any putative or certified class, collective, or
multi-party action or proceeding based on such a claim in which Employer or any
other Releasee identified in this Agreement and General Release is a party.


1.Acknowledgments and Affirmations. Employee affirms that Employee has been paid
and/or has received all compensation, bonuses, and/or benefits to which Employee
may be entitled that accrued and were payable prior to the date of this
Agreement and General Release. Employee affirms that Employee has been granted
any leave to which Employee was entitled under the Family and Medical Leave Act
or any applicable related state or local leave or disability accommodation laws.


Employee further affirms that Employee has no known workplace injuries or
occupational diseases.


Employee also affirms that Employee has not divulged any proprietary or
confidential information of the Bank and will continue to maintain the
confidentiality of such information consistent with the Bank's policies and/or
common law.


Employee further affirms that Employee has not been retaliated against for
reporting any allegations of wrongdoing by the Bank or its officers, including
any allegations of corporate fraud. Both Parties acknowledge that this Agreement
does not limit either party's right, where applicable, to file or participate in
an administrative charge or investigative proceeding of any federal, state, or
local governmental agency. To the extent permitted by law, Employee agrees that
if such an administrative claim is made, Employee shall not be entitled to
recover any individual monetary relief or other individual remedies.




--------------------------------------------------------------------------------






Employee affirms that all of the Employer's decisions regarding Employee's pay
and benefits through the date of Employee's execution of this Agreement were not
discriminatory, based on age, disability, race, color, sex, religion, national
origin, or any other classification protected by law.


2.Confidentiality, Non-Disparagement, and Return of Property. Employee and
Employer agree, except as required by law (including, without limitation, the
Bank's disclosure obligations as a registrant with the Securities and Exchange
Commission) that the terms of this Agreement and General Release have been and
will be kept confidential and neither Employer nor Employee shall disclose the
existence or substance of this Agreement and General Release, provided, however,
that the foregoing shall not prohibit Employee from making such disclosure to
Employee's spouse, tax advisor, taxing authorities, and/or legal counsel, or as
otherwise permitted by law. Each of Employee and Employer agrees that he/it
shall not make disparaging comments to the media, to Bank customers, or
Employee's professional colleagues regarding the Employee, or regarding the Bank
or the Bank's employees, officers, administrators, directors, or trustees, as
the case may be.


Employee affirms that Employee has returned all of the Bank's property,
documents, and/or any confidential information in Employee's possession or
control. Employee also affirms that Employee is in possession of all of
Employee's property that Employee had at the Bank's premises and that the Bank
is not in possession of any of Employee's property.


3.Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the Commonwealth of
Pennsylvania without regard to its conflict of laws provision. In the event of a
breach of any provision of this Agreement and General Release, either party may
institute an action specifically to enforce any term or terms of this Agreement
and General Release and/or to seek any damages for breach. Should any provision
of this Agreement and General Release be declared illegal or unenforceable by
any court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement and General Release in
full force and effect.


4.Non-Admission of Wrongdoing. The Parties agree that neither this Agreement and
General Release nor the furnishing of the consideration for this Agreement and
General Release shall be deemed or construed at any time for any purpose as an
admission by Releasees of wrongdoing or evidence of any liability or unlawful
conduct of any kind.


5.Amendment. This Agreement and General Release may not be modified, altered, or
changed except in writing and signed by both Parties wherein specific reference
is made to this Agreement and General Release.


6.Binding Effect. This Agreement and General Release is binding upon the
successors and assigns of the Employer, and shall inure to the benefit of and be
enforceable by Employee's representatives, heirs, administrators, executors and
assigns.


7.Notices. All notices permitted or required under the Agreement and General
Release will be in writing and will be considered delivered when delivered in
person or two days after being deposited in the United States mail, postage
prepaid, and addressed as follows:


If to Employee:    Craig C. Howie
520 Glencairn Circle




--------------------------------------------------------------------------------




Pittsburgh, PA 15241


With a copy to:    Thorp Reed & Armstong, LLP
301 Grant Street, 14th Floor
Pittsburgh, PA 15219
Attention: Jeffrey J. Conn, Esq.


If to Bank:        The Federal Home Loan Bank of Pittsburgh
601 Grant Street, 16th Floor
Pittsburgh, PA 15219
Attention: Dana A. Yealy, Managing Director, General Counsel and Corporate
Secretary


These addresses may be changed by either party by written notice to the other
party.


8.Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the Parties hereto, and fully supersedes any prior agreements
or understandings between the Parties relating to the subject matter hereof.
Employee acknowledges that Employee has not relied on any representations,
promises, or agreements of any kind made to Employee in connection with
Employee's decision to accept this Agreement and General Release, except for
those set forth in this Agreement and General Release.




EMPLOYEE IS ADVISED AND ACKNOWLEDGES THAT EMPLOYEE HAS BEEN GIVEN AT LEAST
TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER THIS AGREEMENT AND GENERAL RELEASE.
EMPLOYEE ALSO IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EMPLOYEE'S SIGNING
OF THIS AGREEMENT AND GENERAL RELEASE.


EMPLOYEE MAY REVOKE THIS AGREEMENT AND GENERAL RELEASE FOR A PERIOD OF SEVEN (7)
CALENDAR DAYS FOLLOWING THE DAY EMPLOYEE SIGNS THIS AGREEMENT AND GENERAL
RELEASE. ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO THE
BANK'S GENERAL COUNSEL, DANA A. YEALY, AND STATE, "I HEREBY REVOKE MY ACCEPTANCE
OF OUR AGREEMENT AND GENERAL RELEASE." THE REVOCATION MUST BE DELIVERED TO
GENERAL COUNSEL, DANA A. YEALY, AT 601 GRANT STREET, 16TH FLOOR, PITTSBURGH, PA
15219, NO LATER THAN 4:30 P.M. ON THE SEVENTH CALENDAR DAY AFTER EMPLOYEE SIGNS
THIS AGREEMENT AND GENERAL RELEASE. THE AGREEMENT AND GENERAL RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE BEFORE THE SEVEN-DAY REVOCATION PERIOD HAS
EXPIRED. A REVOCATION WOULD AUTOMATICALLY TERMINATE THIS AGREEMENT AND GENERAL
RELEASE.


EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.




EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE,




--------------------------------------------------------------------------------




SETTLE, AND RELEASE ALL CLAIMS EMPLOYEE HAS OR MIGHT HAVE AGAINST RELEASEES.


The Parties knowingly and voluntarily sign this Agreement and General Release as
of the date(s) set forth below:
FEDERAL HOME LOAN BANK
EMPLOYEE        OF PITTSBURGH




By: /s/ Craig C. Howie        By: /s/ Diane L. Lyons


Name: Craig C. Howie        Name: Diane L. Lyons


Date: November 21, 2012        Title: Director, Human Resources


Date: November 21, 2012


EXHIBIT A










[DATE]




Re: Craig Howie Reference




[Addressee/To Whom It May Concern]:




The Federal Home Loan Bank of Pittsburgh (FHLBank) employed Craig C. Howie
beginning in ________, 1990. During his tenure with the FHLBank, Mr. Howie has
worked extensively with FHLBank's member customers to provide FHLBank funding
and correspondent services to meet their needs. For the past several years, Mr.
Howie has served as Group Director, Member Services with responsibility for
customer relationship management, marketing, community investment, product
delivery and the FHLBank's mortgage purchase program.


In December 2012, following a reorganization, Mr. Howie's position with the
FHLBank was eliminated and Mr. Howie resigned from FHLBank to pursue other
career opportunities.


Sincerely,


Winthrop Watson






